Title: To Thomas Jefferson from William Short, 5 April 1793
From: Short, William
To: Jefferson, Thomas



Dear Sir
Aranjuez April 5 1793

I wrote you two letters on the 2d. inst. via Cadiz and Lisbon, each inclosing a power of attorney to you and asking the favor of you to do what you could for me in a case where I may be perhaps totally  ruined—I mean the bankruptcy of Donald & Burton and consequently I fear of Mr. Browne. I was about answering your letter of Jan. 3d. and postscript 15th. in a disordered state both of body and mind when I recieved this alarming intelligence, which forced me to postpone it in order to trouble you with the letters abovementioned. I will say no more respecting them at present, but proceed to the answer of your letter recieved here, from the Duke de la Alcudia’s office, the 25th. ulto.
I will begin with the postscript as being what affects me the most, although I am by no means indifferent to the subject of the letter. The loans in Europe have been a constant source of pain and anxiety to me, ever since I had the weakness to allow myself to be employed in them. For some time things went to the satisfaction of every body, except myself, who from instinct was averse to meddle with money matters—and uniformly wrote to the Sec. of the treasury, begging him to join some other to me if I were to be continued therein. When I received this employment I felt that I should repent of it—but being then in a state of probation as I considered it, for the place I desired at Paris, I felt that to refuse this burthen, and thereby disappoint government by subjecting them to delay until they could name another, would be a sure means of excluding me from the appointment at Paris—and hoping if this business were well executed it might procure me that place, I determined to undertake it. According to my usual fortune the events have been such as to make me undergo all the pain, without acquiring any thing desired—and moreover to be so entangled in the service of government, as not to have known how to have withdrawn myself, although I felt sorely their neglect and mortification. In fine nothing was wanting to complete the measure of my ill fortune, but to see public censure like to fall on me, in order to remove it from the shoulders of others, after having seen the munificence and confidence of government bestowed on others also without their having done any thing but attend to their own speculations and concerns, whilst I was forced as it were by that government to engage in a business which being of a dangerous kind and subject to public censure, they did not chuse to commit to their favorites—chusing to reserve them for more agreeable and less dangerous occasions—of this I think you will see a proof in the following state of facts, which I give you, as the best way of letting you see whether Mr. Hamilton had a right to throw blame on me, in the affair of the suspension of the payments. I do not pretend to say that either he or his favorite is to blame—all that I shall do is to shew that I could not do otherwise than I did. He had in his hands at the time of his acting as mentioned in  the postscript of your letter, numberless letters from me repeating and repeating with prolixity and satiety, the position in which I was placed and my anxiety thereon. Not to have brought those letters forward was a cruel conduct and particularly with respect to me. I had thought that letters addressed to one department would have been open to the head of the other—or I should have written to you more fully on the painful situation in which I was kept, with respect to these payments. Still I think I must have touched on it in some of my letters to you. Of this I cannot be sure having left the greater part of my letters in Holland—this obliges me also to give the following statement from memory, although I am sure of its exactitude.
Facts as to the delay of payment to France from the year 91. until the agreement made by Mr. Morris with the Commissaries of the National treasury in Aug. 92.

1. At the time of the loan being opened which is dated Jan. 1. 92. there remained no monies in the hands of the bankers at Amsterdam, except 2½ million of florins, which the Sec. of the treasury had directed me should be kept there to answer his draughts from America—these 2½ millions were ordered to be reserved out of the preceding loan of six millions opened in Sep. 91—the rest of this loan was paid to France as it came in.
2. Loans when opened are paid in monthly portions—that opened in Jany. 92. was to be paid by the undertakers at the rate of 500,000 florins a month for six months—these were the monies to come in, and out of them were to be paid the large sums for interest and premium, on former loans during the months of Febry. and march.
3. Previously to this loan being opened I had received a letter from the Sec. of the treasury, informing me that the U.S. intended making up the depreciation on the assignats in their payments to France and authorising me to settle that depreciation. This became a preliminary step therefore to future payments—immediately on the reciept of that letter from the Sec. of the treasury (in Nov. 91. a little before my setting out for Holland) I gave notice of this intention to the French government, desiring them to consider of what would be the proper data for fixing this depreciation—we had at that time no money to pay them—but I told them it was certain we should soon have—and that the payments would necessarily be delayed until the principles for settling the depreciation should be fixed by them. A loan was opened the month after at Antwerp, by a banker whom Mr. Morris had recommended to me in such a manner as had induced my placing this confidence in him without knowing him myself—on my arrival at Antwerp some reason was given me to make me apprehend he was  not so sure as he should be—and fearing to let the money remain in his hands until the depreciation should be fixed I directed him to make the payments as he should recieve them, to the agent whom the commissaries of the treasury named for this purpose at Antwerp. I prevailed on them to do this in order to avoid the risk of bills of exchange, during a moment of uncommon fluctuation and when several capital houses at Brussels were failing—and also to avoid that loss of the depreciation which occured from the time of the bill being drawn until it was paid at Paris and which would have been the pure loss of the U.S. I have mentioned this to shew why there was not the same delay at Antwerp as at Amsterdam—the uncertainty of the banker there being the principal cause—the depreciation on these payments is not yet settled as you will see below.
4. At the time I recieved the letter from the Sec. of the treasury confiding to me the additionally delicate and dangerous task of fixing a depreciation where there was so much latitude, I knew that the President must be about nominating the Minister for Paris—the imperturbable silence and reserve which had been observed with me on this subject, for so long and painful a period, made it at least doubtful whether this mark of the Presidents confidence was not reserved for some other—that alone would have made me forbear to have undertaken the settlement of the depreciation—as it was evident that so short a delay could not be prejudicial (the time of the meeting of Congress giving every reason to believe we should be immediately made acquainted with the nomination)—but another consideration presented itself which must have been conclusive with every person of delicacy, even if the task had been of the most agreeable and flattering kind. In the Presidents instructions to the Sec. of the treasury of which he sent me a copy there is a clause, which enjoins him in making the loans to employ W. Short—and in all arrangements with France respecting their debt to employ the Minister of the U.S. at Paris for the time being. (This is the substance and I believe the very words, although I have not the paper here with me.) Now I would ask whether with any kind of decency I could have undertaken in the face of this clause so delicate an arrangement with respect to this debt after having received the Secretary’s letter relative thereto in Novr.—when I had every reason to believe that the nomination of the minister must have been previously made or at least making at that very moment—but as I have observed, at the time of recieving this letter, I was setting out for Holland—and therefore nothing could have been done in it by me before my return which was on the 15th. of Janry. At that advanced season of the session of Congress I expected every day  not only to hear of the nomination being made but the arrival of the person—even if he were to come from America. I considered that if the choice fell on me, the delay from the 15th. of Jany., until I should be able to proceed to this business of the French debt, would be of no importance—and that if the choice should not fall on me both duty and delicacy required that I should leave so delicate a business to the person who should possess a greater share of the President’s confidence. On my return to Paris I did every thing I could with propriety to prevent delay in this business. I waited on the commissaries of the treasury, to see whether they had considered of the data for settling of this depreciation in a manner agreeable to them so as not to discredit their assignats (the Sec. of the Treasury having informed me that the matter was to be arranged so as not to create embarassment to them on this head). I told them that I expected every day a minister for Paris from the U.S.—and that that minister would settle the business with them and pressed them to be ready for him, as monies were accruing at Amsterdam, which would be detained for that purpose. They renewed their expressions of satisfaction—and told me they would not fail to be prepared.
5. As yet I have only mentioned the settling of the depreciation, as the cause of delay, (though not a sufficient cause to prevent the payments from Antwerp where I feared there was danger in leaving it in the hands of the banker)—this was however by no means the only cause of delay as you will see. Mr. Morris, from meer motives of desire to benefit the U.S. and serve the public before he was publicly employed, had had it much at heart that some method should be devised of our debt to France being appropriated to the purchase of the productions of the U.S. for the French colonies—for which kind of relief the colonists had petitioned the national assembly. It appeared to me so evidently advantageous that the debt of the U.S. should be employed in this way, that I desired it also, and was willing to do whatever was in my power to forward the design. Whilst I was absent at Amsterdam, Mr. Morris settled I believe some plan of carrying this into execution with M. de Bertrand the then minister of marine. M. de Bertrand made a report to the assembly on the subject, which I received whilst at Amsterdam and forwarded to America. M. Morris also at the request of that minister as he informed me, desired that the money might be kept at Amsterdam, until the decision of the assembly; observing that if once paid into the French treasury it might prevent the assemblys appropriating it to that object. Thus when I left Amsterdam to return to Paris, the cash in hand and coming in was inconsiderable. It was necessary and proper that the  depreciation should be settled before its being paid to France—because it then might be paid in florins to the French agents at Amsterdam—instead of being remitted by bills of exchange, at a time where there was great risk from the numerous bankruptcies—in a manner where the charges were greater—and finally where there was an unavoidable loss for the U.S.—being the depreciation through which assignats passed from the day of the bill being drawn at Amsterdam until paid in Paris, which depreciation was then considerable every day—and further there was evident propriety in settling the depreciation whilst the money was in our own hands rather than after the payment, in which sentiment the Sec. of the Treasury concurred as appeared by a letter received a long time after. (To understand this it should be observed that there were two sorts of depreciation, one which might be called of exchange, and the other of assignats—as it was this latter only that the U.S. were to make up, they would have had a right to have claimed more than par for their payments viz., more than six livres for every 2. florins 14. sous of Holland—this however was fully and often explained to the Sec. of the treasury—and is immaterial at present.) The reasons I have given for not settling myself this depreciation I trust will appear to you as they did to me—and besides I have shewn that I could not have done it before the 15th. of Jany. at which time the sums on hand were not greater than the demands accruing for Febry. and March. The bankers therefore were directed to suspend the payments out of the monies which were recieving on the loan until they should recieve further orders. It was then expected also daily that the assembly would adopt M. de Bertrand’s report—in which case those monies would have been appropriated thereto—either being remitted to the Sec. of the treasury—or by some plan which M. Morris would have, and probably had, settled with him.

I have said that the sum in the bankers hands was inconsiderable when I left Amsterdam. I at that time considered as at my disposition only the 500,000 florins a month which were to be paid up on the loan opened in Jany. I have mentioned that 2½ millions of the preceding loan were by the orders of the Secretary kept in their hands to answer his draughts. Under that idea I left Amsterdam, having given the orders for the suspension of the payments then supposing the suspension would be unavoidably removed in a very short period, either by the nomination of the Minister for Paris—who would settle the depreciation—or by the decision of the assembly expected daily in favor of M. de Bertrands proposition for applying the debt of the U.S. to the purchase of their productions for the colonies. The Sec. of the treasury however had changed his mind as to the appropriation  he had directed of the 2½ million of florins—this change took place during the month of Nov. 91. The first of that month he wrote me in confirmation of his former letters notifying that he had drawn for one million thereof—and towards the close of that month should draw for another million counting that the loan would have been received in time to answer these draughts—this letter I received on my return to Paris the 15th. of Jany. He wrote to me a following letter on the 30th. of Nov. informing me he had changed his mind and should not draw for more than one million of florins; leaving thereby 1½ million of his appropriation to be applied to the French debt. This letter however I did not recieve until my return to the Hague in June last, the original never came to my hands—the duplicate which I received had been sent to the Hague and kept there by M. Dumas, in the most stupid manner, because as he informed me he thought I was in Spain, and should daily arrive there—but in truth because he was in his dotage—of this delay the Sec. was informed in due time—although it was of no consequence—because had I known at the time of my leaving Amsterdam that this 1½ million was added to the sum at the disposition of the bankers, still I should have proceeded in the same manner—viz. have suspended the payments to France therefrom, until the nomination of the Minister to Paris (to whom I then supposed under the instructions from the Prest. to the Sec. of the treasury, the settlement of the depreciation would belong) or until the assembly should have decided on M. de Bertrands proposition relative to this debt.
Thus matters stood on the 15th. of Janry.—and I think no person with the smallest spark of delicacy would have acted otherwise however great the sums on hand might have been—but it should be remembered that I acted in giving orders for suspending the payments under the idea—that there was at that time no disponible cash in fact—and could be very little—before the events daily expected to remove this suspension—for greater exactitude it should be observed that over and above the large payments to be made for interest and premium on former loans—during the months of febry. and march—a considerable sum also (I think about 300,000 florins) were to be deducted to make up the 2½ million to be reserved out of the preceding loan for the Sec. of the treasury, as the calls on the bankers had not admitted of their keeping the complete sum of 2½ millions out of that loan. It remains now to be seen whether I am to blame for these payments having been suspended after the 15th. of Janry.
6. At this time I was in daily expectation of hearing of the nomination of the minister—and although this had been postponed much to my astonishment, (and as things turned out still more to my humiliation)  at the preceding session of Congress, yet the arrival of the French minister in America, did not leave a doubt that it would take place at this session, and it was natural to suppose it would be early in the session. The demands which I then contemplated as existing against the cash arising on the loan were 300,000 florins to complete the sum of 2½ million—and for which bills from the Sec. of the treasury might arrive daily—payments to be made the first of febry. for interest and premium I think about 330,000 florins. To answer these demands the undertakers were only obliged to pay by the end of Janry. 500,000 florins, although it was probable they would pay something more—and from that time no other payments could be expected till about the end of febry.—as by the usages established at Amsterdam, the undertakers have the same commencement of interest viz. from the 1st. of each month, whether the payment be made on the first or last day of the month—and of course they keep the money in their hands generally until the last of each month. Consequently it would not have been until towards the end of febry. that the bankers would have had disponible cash, and as consequently even if the causes above mentioned had not existed I could not be blamed for not having had payments made prior to that epoch. It may be observed also that 125,000 florins of the cash to be then on hand were to be paid the 1st. of March, for interest due on a former loan. In the middle of february I learned that the Prest. had placed his confidence in M. Morris with respect to French affairs and nominated him to the Senate as Minister at Paris. M: Morris was then in London and might be expected daily in Paris. No earthly consideration would have tempted me after that to have taken on me any thing in that department, which the public welfare did not imperiously and instantly exact—this could not be the case with respect to the payments to France as there was not yet disponible cash on hand. Independent of the indelicacy that there would have been in taking advantage of the distance I was removed from government, to act in a case where the head of the government had so solemnly announced that he did not repose his confidence in me, I was by no means (after being kept in so long and painful a suspense and as it now appeared for the convenience of others) in a condition of mind to meditate on a subject which required calm, contentment and encouragement from an idea of governmental confidence. A rich banking house at Paris as their own agent and that of the house of Hope at Amsterdam, and others had made overtures to me for paying off our whole debt to France at one stroke and taking the bonds of the U.S. for the amount at 4. per cent interest in London and Amsterdam—and at the then rate of exchange—the advantages of this plan struck the  Sec. of the Treasury, and he expressed to me his desire it should be effectuated—which certainly would have been done if government had been less reserved with me and had let me know that I had so much of the Prest.’s confidence, as to be nominated for Paris—or even if I had not learned that that confidence was transferred to another. On that I suspended entering into the arrangement, advising that house to treat there of with Mr. Morris whom I expected daily at Paris—before his arrival a revolution took place in the exchange which frightened the bankers and deterred them from engaging in the propositions which they had made me. Such an opportunity can never again occur—and such advantages in paying off the debt—aiding France—and enlisting in the support of the American credit, the richest houses of Europe will probably never again be within our reach. Mr. Morris’s nomination prevented this. Still I do not doubt his talents abilities, and services, will much more than compensate it.
I wrote to press Mr. Morris’s arrival at Paris informing him of the state of affairs and the necessity of his presence. Before he arrived, a decision was taken by the assembly relative to the succours to S. Domingo and the then Minister of marine applied to me on the subject. As it did not admit of delay, it being necessary that he should know immediately whether and to what amount he could count on the American debt for immediate succour, I did not think myself justifiable in postponing it absolutely—mentioning to him therefore that I expected my successor without delay, and could wish that it should be with him that the rate of this payment should be settled (viz. what sum in livres the U.S. were to be credited for each florin or dollar paid, which was virtually settling the depreciation). That the U.S. might not however lose the advantage of having this debt laid out in their own productions, I immediately engaged that the sum of 800,000 dollars should be held by the Sec. of the treasury for this purpose at the disposition of the minister of marine—and instantly gave notice thereof to the Sec. of the treasury, that he might draw on the bankers for that sum, which I contemplated would be in hand before his draughts could arrive. In my situation I considered it a considerable effort for me to act at all in this business, as I regarded whatever related to the French debt as absolutely within Mr. Morris’s jurisdiction—but knowing that he wished the debt to be applied towards succours to the French islands (although I did not know what mode he would chuse to adopt, or had formerly settled with M. de Bertrand for carrying it into execution) I thought myself bound to take the step I did, leaving the settlement of the rate of payment, to his better intelligence in all cases, and particularly one of this kind.
Immediately on taking the arrangement abovementioned with M. de la Coste the then minister of marine I announced it to the Sec. of the treasury that he might commence his draughts and be ready for the demands of the minister. I did this even too soon, as it turned out, for at the next meeting which I had with M. de la Coste in order to settle the business finally, some difficulty having arisen between his department and the commissaries of the treasury, and one of his assistants having observed to him that S. Domingo having already drawn bills on the treasury, which perhaps the assembly might consider as the succour voted, and thereby preclude the ministers right of applying this additional sum, he determined to suspend this until he could obtain from the assembly an explanation of their decree—so as to enable him to apply this additional sum at least—which explanation he added he was sure he should obtain in a few days. I observed to him that I expected Mr. Morris also in a few days—and would therefore commit the matter to him, as I did not doubt he would arrive before the explanatory decree. With this he was perfectly satisfied and thus the matter stopped between him and me—of which suspension I gave immediate notice to the Sec. of the treasury, that he might regulate his draughts accordingly. It having become by this means, by no means certain in my mind that the assembly would grant what the minister desired and if not it would have been improper that the Sec. of the treasury should have drawn this sum to America, it being destined for the debt to France.
Things remained in this posture from April the 25th. (the date I think of my letter to the Sec. of the treasury informing him of this stoppage by the ministers chusing to have an explanatory decree) until Mr. Morris’s arrival at Paris the 7th. of May. From that time I considered the business as no longer under my control and Mr. Morris seemed to consider the subject as I did and took it up as belonging to him. (This however it appears was not the intention of the Sec. of the treasury although I did not learn it from him until after the kings suspension as you will see below.) I communicated to Mr. Morris fully what I knew on these several subjects and particularly respecting the settlement of depreciation, which was now growing urgent from the apparent approach of the end of the then existing government (although we did not then suppose it was to be succeeded by a republic). Mr. Morris seemed sensible of this—and promised that no time should be lost after having been presented to the King. He observed also I think that he expected some further explanation from you, as in a letter from you which he recieved, I believe on his arriving at Paris, it appeared as if your idea was that the depreciation was to  be thrown on France. However this might be it was evident to me that it concerned me no further.
Mr. Morris was waiting to be installed in his functions—and M. de le Coste, for the explanatory decree, as I had given him notice of M. Morris’s arrival, in order to proceed to the appropriation of the cash on hand to the succours of S. Domingo—when I recieved (on the 11th. of May previous to my leaving Paris) Mr. Hamilton’s letter of I think March 21st. shewing that he should have occasion to draw a considerable sum from Amsterdam for domestic purposes having changed his mind again since the date of his letter of Nov. 30. which letter had not yet come to my hands, as mentioned above. In consequence of this M. Morris and myself determined that it would be proper to hold the loan (then going on at Amsterdam, and which had been intended for France) at his disposition. This was suggested by Mr. Morris, he observing that should the minister obtain the explanatory decree and demand the 800,000 dollars in consequence of what had passed, he (Mr. Morris) would parry it by observing that the long silence of M. de le Coste had made him suppose he had changed his mind—and that the sum had been otherwise disposed of for the moment—and also that having learned that our treasury had already made advances to the French minister for succours to the islands, it became necessary to recieve further advices from thence. Of all this, notice was immediately given to the Sec. of the treasury by me I think on the 14th. of May.
Previous to my leaving Paris on the 2d. of June I recieved advices from the bankers at Amsterdam that they had succeeded in opening another loan at 4. per cent interest, to date from the 1st: of June—this placed at our disposition during the ensuing six months the additional sum of 3,000,000 of florins—so that a part of the cash on hand might again be considered as applicable to France; counting on the entry of sums on the new loan to answer such of the draughts of the Sec. of the treasury for domestic purposes as might then arrive. Mr. Morris was made acquainted with this and when I left Paris matters stood as follows. (Thus far I think the delay of the payment cannot be imputed to me as a fault unless it be my fault that the Prest. should have instructed the Sec. of the Treasury, to employ the minister at Paris for the time being in arrangements to be made with respect to the French debt—that he should have given that ministry to M. Morris—and that payments under present circumstances should require a previous arrangement, to settle the depreciation—or unless it be my fault that M. de le Coste should have chosen to have an explanation on a decree passed by the assembly after so long a delay and after having given  reason to expect it should be passed daily from the time of M. de Bertrands report).
When I left Paris, I say, Mr. Morris was to have fixed the basis on which payments were to be made and I was to order no further payment until that should be done—this was perfectly settled and understood between us—neither the one or the other doubted an instant of its being proper to settle the depreciation before making any further payment—and neither of us doubted (and I think no other person on earth could have doubted) of that settlement being a part of his functions, and particularly under the instructions of the President above alluded to. I did not then suppose that those instructions would be changed in order to save Mr. Morris as much [as] possible from such business as might expose him to public censure and to put others less favored, in this line of forlorn hope, where there was evidently much more danger than honor.
Notwithstanding I considered this business as now entirely in Mr. Morris’s hands, yet wishing it to be settled advantageously for the U.S.—and feeling that it would be much better to settle it with the then existing government than any other—and being anxious also that the payments should be recommenced, I urged these points with him in the most earnest manner before leaving him—and after my arrival at the Hague, never ceased pressing and importuning him thereon by letter after letter. He gave me different causes of the delay owing to the changes of ministry. I advised him to address himself directly to the commissaries of the treasury, being a permanent body. In fine I informed him that if the depreciation were not immediately settled, I should not think myself longer authorized to suspend the payment and should give orders to the bankers to commence the remittances by bills of exchange, leaving the depreciation to future settlement between the two countries. He informed me that he had determined if the commissaries (from whom I think he had at length recieved the statement of the account he had been solliciting) did not immediately enable him to settle the business, he should direct Mr. Grand to draw on the bankers and pay into the national treasury. As this was doing nothing but employing an house the more in the business, I informed him of what had passed between the Sec. of the treasury and me on the subject of employing Mr. Grand—and advised his not doing it, but to treat himself with the commissaries, as the Sec. had formerly authorized me to do. The commissaries decided this matter by enabling Mr. Morris to direct the payment at Amsterdam—and accordingly he wrote to me on the 6th. and 9th. of August, informing me that he had at length come to an agreement with the  commissaries of the treasury for ƒ1,625,000 bo.—and desiring that I would direct our bankers to pay that sum to their agent at Amsterdam. No mention was made to me of the nature of the agreement—or of the sum in livres which the U.S. were to be credited for these florins. As this depended on the rate of exchange and depreciation to be allowed, which I considered altogether under Mr. Morris’s control at present, I should have proceeded immediately to have directed the payment, and the more so as the delay which had already taken place had given me a great deal of anxiety, which was increasing daily by the daily increase of the cash on hand for which the U.S. were paying a dead interest. But by a combination of unlucky circumstances I did not recieve these letters of Mr. Morris until after I knew of the King’s suspension. I had gone to Amsterdam for the purpose of signing the contract and bonds of the last loan. I returned from thence on the 15th.—the letters which had come to my address at the Hague and among them Mr. Morris’s were forwarded to me by mistake the same day, so that I crossed them on the road from Amsterdam. They were returned to me to the Hague, the next day. My perplexity was, as you may suppose, very great, and my mortification also—to be placed under those circumstances, after so long a delay. The intelligence of the King’s suspension and confusion at Paris—the knowlege that the Duke of Brunswic was to enter France the 15th.—my belief (although time has shewn it to be erroneous) that he would arrive at Paris and that the then government would cease and disperse—all this left not a doubt in my mind that the payment should not be made. I think no person on earth in his senses would have determined otherwise at that moment, there was every reason to believe that this payment would become private spoil—and that the government to come would refuse giving credit for it. I determined therefore to wait to the next day at least, being the post from France—before deciding fully—expecting I should be aided therein by a letter from Mr. Morris. I accordingly recieved a letter from him, dated the 13th. three days after the suspension, in which no hint of a counterorder of this payment, being given, I determined to direct its being made, although absolutely against my opinion, considering myself therein merely the instrument of M. Morris. It appeared to me however advisable that the precaution should be taken of expressing in the receipt that this payment was on account of the debt due by the U.S. to France and to be held at the disposition of H. M. Christian majesty (I should more properly have said perhaps the King of the French but this misnomer escaped me and could not have had any bad effect whatever M. Morris may think or say now to the contrary). I  did suppose the French agent (being a Dutch banking house) would consent with out difficulty to that kind of clause, for several reasons—and in that case the U.S. were as safe as they could be placed, under whatever kind of government should [emerge?]—and at the same time stop the interest on the amount of the payment. Should the French agent pay the sum to the commonwealth immediately—and the counter-revolution have taken place—it became an affair between that agent and the monarch. Should the agent have stopped the money in his hands until the establishment of a government, still the dispute was placed by our reciept between him and France—and the U.S. could claim credit for the payment from the time of having paid the money to that agent. Should the commonwealth be established, the same principle would have held good—or at worst they would have consented to have given credit from that time in order to purchase our consent to have removed the scruples of the French agent by changing the expression of the receipt. The agent contrary to my expectation, declined giving that kind of receipt immediately—and asked time to consider of it—which our bankers gave. This occasioned delay during which time I received several letters from M. Morris—as he was uniform in favor of the payment being made (our bankers were of the same opinion, at least one of them Mr. V. Staphorst who pressed me much thereon) I yielded my opinion and directed it to be done on the 4th. of Sep. It was executed the 5th.—although I had learned from M. Morris in the mean time that the U.S. were to have credit for 6,000,000 of livres for this payment, which shewed that it was according to the current exchange of the day in assignats, without the depreciation having been settled, and which was therefore nothing more than I could have done from the moment there were disponible cash on hand. As soon as M. Morris found there was like to be some difficulty, on account of the change of government and affairs in France, he wrote me that on examining his powers more minutely he had found that this business was committed wholly and of course exclusively to me, and of course that he would meddle no further in it—this was after the payment had been made by his desire and in consequence of his agreement—and after the matter was thus put out of my reach he refused for a long time going to the commissaries to see that they had given credit for the 6,000,000 of livres agreeably to their agreement with him—and did not do it until after our bankers had obtained that acknowlegement from the commissaries. With his usual address he directed the suspension, the payment, and every thing else respecting this debt, and in such a manner as that if necessary he may say he had nothing to do with it—and has already as it appears  from your postscript, so contrived this that the Sec. of the treasury says this for him—notwithstanding all my letters to the Sec. stated and restated the matter as I have done to you, and shewed that both Mr. Morris and myself at the time of his arriving at Paris, considered the settlement of the depreciation as belonging to him absolutely—and future payments by that means, virtually, as it was proper to settle the depreciation before making them.
If it were possible I wish you would run over my correspondence with the Sec. of the treasury for the year 92. that you might see how little candor and justice there was in him to have thrown the blame of delay on me, as to these payments, and that so long after recieving my letters which stated the causes of that delay over and over again, and shewed how they did not depend on me. I have here only copies of the letters written after my arrival at the Hague in June—those written previously from Paris were dated Jan. 26. March 24. April 22. 25. May. 14. 26.—those from the Hague were June 28. Aug. 6. 30. Sep. 25. Oct. 9.—the reciepts of these were acknowleged by him Dec. 31. 92. I have read them over here and they all repeat the same thing—of course he could not be ignorant when in Jan. 93. he threw the blame on me. I hope you will be so good as to call the Presidents attention to this—what I consider still more important is the attention of my fellow citizens at large—and if necessary in order to do myself justice I shall call theirs to it—not with a desire to injure any body (notwithstanding I have been sacrificed to their promotion and honor) but that the public may know not only the truth but the whole truth. I do not suppose Mr. Hamilton has done this to injure me; but to save his favorite and that of the President, against whom he thought perhaps there would be still more malevolence than against me.
I have been so prolix in answer to the postscript of your letter that I have little space left to answer the letter itself—the fear of absolutely wearying you out at once will make me adjourn this to another opportunity, only observing for the present, that the respect which I always have had and ever shall have for your opinions, would make me now distrust mine still more with respect to the Jacobins of France, if you had been in the way of seeing and examining them with your own eyes. I will say nothing thereon at present, but appeal to time and experience—and God grant they may shew that I have been mistaken in my letters objected to. No body on earth can wish better to France than I do whatever form of government its inhabitants may give themselves—their happiness and prosperity I desire most sincerely both as a friend to humanity and citizen of America. Still I do think it was my duty in my correspondence with the government  by whom I was employed to give my real sentiments and to give them freely—those letters were intended for their perusal alone—and if I decieved myself in my opinions, it was my misfortune—it would have been my crime to have given better opinions as my own, if I really possessed different ones. As to the acrimony of my style it proceeded from the sincerity of my feelings and I do think it ought not to be blamed in an official correspondence of that kind—but since it is thought otherwise, I am happy to know it, and consider it I do assure you my dear Sir, as the strongest proof of your friendship. Had I made use of the same language in my conversations, as the President has been informed—I should have been highly blameable, in my position. I here deny it absolutely, and, as it is difficult to prove negatives, I can only observe that I ever passed at the Hague and still am considered there by all the people with whom I kept company, as a violent Jacobin. This I did not deserve either—and indeed said as little, perhaps less than any member of the corps diplomatique with respect to French affairs, though I certainly felt more than any of them. I leave you to judge whether I should have had the reputation of Jacobin, if my conversations had been such as the Prest. was informed. I have some right I think to know from whence he got this very officious information—and it seems to me a little odd that he should so soon know my conversations from the Hague and blame them, from the supposition of censuring the French Jacobins, whilst he remained ignorant of Mr. Morris’s words at Paris not only against the Jacobins but against the principles of the revolution—and his deeds against the constitution itself—or if he was not ignorant of them thought proper to reward them by giving him his confidence and making him the representative of the U.S. with the King of that constitution he always ridiculed, and went further in intriguing to destroy—these things were public in Paris and published in their gazettes. Still they were unknown to the Prest. it seems I suspect how and why he got the information as to me. I should have supposed his caution and sagacity would have made him suspicious of the chanel—but it seems things which come through a favorite chanel, are recieved with too much favor to be examined even by the most cautious. A thousand pardons for so much ennui—but unhappy, neglected and mortified, as I am, it is my only consolation to unbosom myself and disclose my feelings to a real friend. Yours

W Short

